SENTENCIA
El 25 de junio de 1999 —en horas de la tarde y en la jurisdicción de Aguadilla, Puerto Rico, Sector La Marina— el agente de la Policía de Puerto Rico, José A. Vargas, ale-gadamente pudo observar a una persona llevar a cabo en la vía pública lo que, conforme su entrenamiento y experien-cia, constituía cuatro transacciones de drogas de parte de un individuo que resultó llamarse Pedro Santiago Pérez. Conforme la declaración del agente Vargas, la droga era “guardada” en una bolsa dentro de un automóvil marca Oldsmobile, bolsa de droga que el referido agente había *160observado que le había si . proporcionada horas antes a Santiago Pérez por el aqu peticionario Luis Echevarría Arroyo.
Luego del agente Vargas ausentarse del lugar por espa-cio de veinticinco minutos, al regresar procedió a arrestar —sin orden alguna— a Santiago Pérez, luego de lo cual procedió a registrar —nuevamente sin orden alguna— al antes mencionado vehículo Oldsmobile, localizando en su interior la bolsa que anteriormente había observado, la cual contenía sesenta y tres sobres con picadura de marihuana.
Con motivo de la declaración que sobre los referidos he-chos prestara el agente Vargas se determinó causa probable para arresto, en lo pertinente, contra Echevarría Arroyo por una supuesta infracción al Art. 401 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. see. 2401, procediéndose a la confiscación del vehículo Oldsmobile. Procede que se señale, y enfatice, el hecho de que el Estado le notificó de la confiscación realizada a Echevarría Arroyo, conforme se exige que se haga al “due-ño, encargado o persona con derecho o interés en la propie-dad ocupada”. 34 L.P.R.A. sec. 1723b.
Habiéndose determinado causa probable para acusar, y presentado el correspondiente pliego acusatorio ante la Sala de Aguadilla del Tribunal de Primera Instancia, Eche-varría Arroyo solicitó la supresión de la evidencia —la bol-sa— ocupada en el registro, sin orden, del automóvil. El Estado oportunamente se opuso mediante escrito a esos efectos. El tribunal de instancia celebró una vista —no evi-denciaría— en la cual las partes argumentaron oralmente sus respectivas posiciones.
El tribunal de instancia denegó la supresión solicitada por el fundamento de que Echevarría Arroyo no tenía “le-gitimación activa” (standing) para solicitarla. Insatisfecho, éste acudió al Tribunal de Circuito de Apelaciones en revi-*161sión de dicha determinación. El foro apelativo intermedio confirmó la decisión del tribunal de instancia.
Inconforme, Luis Echevarría Arroyo acudió ante este Tribunal, vía certiorari, imputándole al tribunal apelativo haber errado
... al resolver que un acusado no tiene capacidad jurídica para impugnar la actuación inconstitucional de agentes del Estado al realizar un registro ilegal en un automóvil de su propiedad por el mero hecho de no ser el dueño registral del mismo ante el Departamento de Transportación y Obras Públicas, todo ello a pesar que la Defensa hizo un ofrecimiento de prueba con el peticionario a los efectos que el vehículo en controversia le per-tenecía a él, lo cual a su vez nunca fue impugnado, refutado y de ningún modo puesto en duda por prueba alguna ofrecida .por el Ministerio Público; y sin tampoco importarle el hecho que él Estado reconoció el interés propietario del acusado sobre el referido vehículo al notificarle a él su derecho a impugnar civilmente la confiscación del mismo.
... al resolver que un acusado puede impugnar judicialmente la actuación ilegal de agentes del Estado en un procedimiento de confiscación de un automóvil de su propiedad pero no puede impugnar esa misma actuación ilegal en un procedimiento criminal que amenaza su libertad por alegada falta de capacidad jurídica, convirtiendo de esta forma a los Tribunales en cóm-plices de actos de desobediencia a nuestra Constitución. (En-fasis suplido.) Petición de certiorari, págs. 8-9.
Expedimos el recurso. Estando en posición de resolverlo, procedemos a así hacerlo.
HH
La Regla 234 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, actualmente dispone que:
La persona agraviada por un allanamiento o registro ilegal podrá solicitar del tribunal al cual se refiere la Regla 233 la supresión de cualquier evidencia obtenida en virtud de tal allanamiento o registro, o la devolución de la propiedad, por cualquiera de los siguientes fundamentos:
*162(a) Que la propiedad fue ilegalmente ocupada sin orden de allanamiento o registro.
(b) Que la orden de allanamiento o registro es insuficiente de su propia faz.
(c) Que la propiedad ocupada o la persona o sitio registrado no corresponde a la descripción hecha en la orden de allana-miento o registro.
(d) Que no había causa probable para creer en la existencia de los fundamentos en que se basó la orden de allanamiento o registro.
(e) Que la orden de allanamiento fue librada o cumplimen-tada ilegalmente.
(f) Que es insuficiente cualquier declaración jurada que sir-vió de base a la expedición de la orden de allanamiento porque lo afirmado bajo juramento en la declaración es falso, total o parcialmente.
En la moción de supresión de evidencia se deberán exponer los hechos precisos o las razones específicas que sostengan el fundamento o fundamentos en que se basa la misma. El tribunal oirá prueba sobre cualquier cuestión de hecho necesaria para la resolución de la solicitud. De declararse con lugar la moción, la propiedad será devuelta, si no hubiere fundamento legal que lo impidiere, y no será admisible en evidencia en ningún juicio o vista. La moción se notificará al fiscal y se presentará cinco (5) días antes del juicio a menos que se de-mostrare la existencia de justa causa para no haberla presen-tado dentro de dicho término o que al acusado no le constaren los fundamentos para la supresión, o que la ilegalidad de la obtención de la evidencia surgiere de la prueba del fiscal. (Én-fasis suplido.)
Resulta importante enfatizar que lo requerido por la primera oración del segundo párrafo de la transcrita dis-posición reglamentaria —a los efectos de que en “la moción de supresión de evidencia se deberán exponer los hechos precisos o las razones específicas que sostengan el funda-mento o fundamentos en que se basa la misma” (34 L.P.R.A. Ap. II, R. 234)— clara y exclusivamente se refiere a los fundamentos enumerados —del inciso (a) al (í)— en el primer párrafo de la citada Regla 234, oración que fue in-corporada a la misma por la Asamblea Legislativa me-diante la Ley Núm. 65 de 5 de julio de 1988.
Así lo determinamos y resolvimos en Pueblo v. *163Maldonado, Rosa, 135 D.P.R. 563 (1994). Citando con apro-bación la posición asumida por el Procurador General de Puerto Rico en dicho caso, expresamos que, en vista de la acción legislativa antes mencionada,
... ya no basta con que el promovente de la moción de supre-sión [de evidencia] escuetamente alegue [en ella] uno de los fundamentos que se enumeran en la referida Regla 234 de Procedimiento Criminal; ahora la citada Regla 234 exige que se expongan los hechos precisos o las razones específicas que sostengan el fundamento o fundamentos en que se basa la misma moción ....” (Énfasis en el original suprimido y énfasis suplido.) íd., pág. 569.
En otras palabras, la norma que a los efectos antes mencionados establecimos en Maldonado Rosa, ante, fue consecuencia directa, o por imperativo, de la acción legis-lativa enmendatoria de la citada Regla 234 de Procedi-miento Criminal.
Posteriormente, en Pueblo v. Blase Vázquez, 148 D.P.R. 618 (1999), ratificamos la norma establecida en Pueblo v. Maldonado Rosa, ante, y establecimos la norma adicional a los efectos de que, en casos en que la evidencia delictiva es incautada sin previa orden judicial, y el acusado promovente aduce hechos o fundamentos que reflejan la ilegalidad de la incautación, el tribunal no puede denegar la solicitud sin celebrar una vista en la que el Ministerio Publico vendrá obligado a refutar la presunción de ilegalidad del registro o incautación.
En resumen, y conforme las disposiciones de la citada Regla 234 de Procedimiento Criminal y de su jurispruden-cia interpretativa, la norma vigente en nuestra jurisdic-ción, respecto a esta materia, es a los efectos de que: cuando se trata de evidencia incautada mediando previa orden judicial, un tribunal de instancia no puede declarar sin lugar una moción de supresión de evidencia, sin previa celebra-ción de vista, cuando la parte promovente demuestra que existe una controversia sustancial de hechos que hace nece-*164saria la celebración de una vista evidenciaría; en ausencia de tal demostración, el tribunal podrá adjudicar la moción sin una vista previa. Por otro lado, si se trata de la supre-sión de evidencia incautada sin previa orden judicial y el acusado promovente aduce hechos o fundamentos que re-flejan la ilegalidad de su registro, allanamiento o incauta-ción, el tribunal no puede denegar la solicitud sin celebrar una vista evidenciaría, ocasión en la que el Ministerio Pú-blico vendrá obligado a refutar la presunción de ilegalidad del registro o incautación.
En el presente caso, el peticionario cumplió plenamente con las disposiciones de la Regla 234 de Procedimiento Criminal, ante, y con su jurisprudencia interpretativa al pre-sentar la moción de supresión de evidencia; esto es, alegó hechos específicos demostrativos de la existencia de una controversia sustancial, situación que requería la celebra-ción de una vista evidenciaría.
La citada Regla 234 de Procedimiento Criminal no exige, como tampoco nuestra jurisprudencia, que el promovente de una moción de supresión exponga o alegue, en ella, de forma específica y detallada, los hechos particulares que configuran su expectativa de intimidad y la forma en que el Estado se la infringió.(1)
p — I
Por último, y en relación con el planteamiento sobre la “expectativa de intimidad”, resulta procedente cuestio-narse: ¿Qué mejor demostración prima facie de legitima-ción activa (.standing) podía hacer el peticionario Echeva-rría Arroyo, en su moción de supresión, que una alegación —corroborada por prueba documental— a los efectos de que el Estado entendió procedente y necesario notificarle de la confiscación realizada?
*165Debemos mantener presente el hecho de que la Ley Uniforme de Confiscaciones de 1988 exige que el Estado, luego de proceder a la incautación de un vehículo de motor, la notifique al "dueño, encargado o persona con derecho o interés en la propiedad ocupada”.(2) El Estado, al así actuar en el presente caso, reconoció —cuando menos, prima facie— que el peticionario Echevarría Arroyo era o el “dueño” del vehículo confiscado o, cuando menos, una persona con “derecho o interés” en éste. Dicha situación obligaba al tribunal de instancia a celebrar una vista evidenciaría en la cual el peticionario tendrá la oportunidad de ofrecer la prueba anunciada por él a los efectos de que es el dueño del vehículo Oldsmobile que había sido confiscado.
Por los fundamentos antes expuestos, se dicta Sentencia revocatoria de la emitida en el presente caso por el Tribunal de Circuito de Apelaciones, devolviéndose el mismo al Tribunal de Primera Instancia para procedimientos ulteriores compatibles con lo aquí expuesto.
Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo. El Juez Asociado Señor Rivera Pérez emitió una opinión disidente, a la cual se unió el Juez Asociado Señor Corrada Del Río. El Juez Asociado Señor Fuster Berlingeri no intervino.
(.Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo

*166— O —

(1) Como erróneamente se sostiene en la opinión disidente.


(2) Véase Art. 4 de la Ley Uniforme de Confiscaciones de 1988 (34 L.P.R.A. see. 1723b).